                                          Case 5:17-cv-00072-BLF Document 663 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-00072-BLF (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER RE REDACTIONS TO ORDER
                                   9              v.                                        DENYING FINJAN, INC.'S MOTION
                                                                                            FOR RECONSIDERATION OF THE
                                  10     CISCO SYSTEMS INC.,                                COURT'S APRIL 28, 2020 ORDER ON
                                                                                            CISCO'S MOTION TO STRIKE
                                  11                    Defendant.

                                  12
Northern District of California




                                              The Court’s Order on Finjan, Inc.’s Motion to for Reconsideration of the Court’s April 28,
 United States District Court




                                  13
                                       2020 Order on Cisco’s Motion to Strike (the “Order”) has been filed under seal because it contains
                                  14
                                       information that is the subject of sealing motions pending before the Court. By June 22, 2020, the
                                  15
                                       parties are ordered to meet and confer and submit joint proposed redactions to the Order (if any
                                  16
                                       are required), as well as supporting declaration(s) establishing that the redacted material is sealable
                                  17
                                       and a proposed order. If no proposed redactions are received by 11:59 p.m. on June 22, 2020, the
                                  18
                                       Court will unseal the Order in its entirety.
                                  19
                                              SO ORDERED.
                                  20
                                       Dated: June 11, 2020
                                  21

                                  22

                                  23                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
